Title: Editorial Note on Franklin’s Accounts, 1778
From: 
To: 


For the period covered by this volume we have four new accounts:
XIX. Franklin’s Account with Jacques-Donatien Le Ray de Chaumont, June 12, 1777, to May 28, 1784: American Philosophical Society, 18 pp.
With the exception of an item for repairs to the packet La Mère Bobie (XXIV, 3n) dated June 12, 1777, all the entries are dated January 1, 1779, or after. Accompanying the statements of account are several pages of later commentary (1782 and 1784) by Franklin and his landlord. Their efforts to reconcile their differences over financial affairs will be discussed in future volumes.
XX. Franklin and John Adams’ Account with the United States, April 9, 1778, to January 12, 1779: National Archives, 2 pp.
This account apparently is a summary of Franklin and Adams’ financial dealings for the nine months they served as joint commissioners and perhaps was composed soon after the February 12, 1779, dissolution of the commission. Its undated entries include sums for unpaid bills left by Silas Deane (for his tailor, saddler, blacksmith, and hired horses), payments for books and schooling for John Quincy Adams, disbursements for prisoners, and payments to Franklin’s and Adams’ wine merchant.
  XXI. Household Accounts (January to July, 1779, 18 pp.) and Grocer’s Bill (February to July, 1779, 11 pp.): Historical Society of Pennsylvania, Franklin Papers, vol. 5.
These accounts provide a variety of information on running the household at Passy. The first gives details of bakery goods, food provisions, and tradesmen’s services. The other offers a daily list of purchases for Franklin’s larder, listed by item, weight (when applicable), and cost.

  XXII. Memorandum of Shares Bought and Coupons Received by Franklin, February 19, 1779, to July 27, 1784: American Philosophical Society, 7 pp.
Only its first entry is from the period of this volume, and that is for “actions” of stock bought (for a purchase price of 26,640.0.0 l.t.). From that stock’s eight “coupons” Franklin expected income amounting to 680.0.0 l.t. The memorandum also includes various notes in Franklin’s hand, which seem to be connected with the drafting of his will in 1788 (Smyth, Writings, X, 493–501).
